Citation Nr: 1757639	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with derangement, medial meniscus, status post meniscectomy.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome and a history of perineural Tarlov cyst.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 11, 2013. 


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had more than 29 years of active service, including from November 1987 to November 2011.  A prior period of active service has not been verified, but such verification is not relevant to the present appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in February 2016 and a subsequent June 2016 rating decision established a TDIU effective from March 11, 2013.  

The Board notes that a temporary total rating under 38 C.F.R. § 4.30 and special monthly compensation under 38 U.S.C. § 1114(s) were assigned effective from June 22, 2012, to October 1, 2012, and that a TDIU during this period is moot.  However, as the Veteran contends he has been unemployable as a result of his service-connected disabilities since December 1, 2011, the TDIU issue provided on the title page has been accordingly revised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds VA examinations including in April 2016 did not address all matters pertinent for adequate determinations of the Veteran's service-connected thoracolumbar spine and left knee disabilities.  An adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Range of motion testing, including for thoracolumbar spine disabilities, under 38 C.F.R. § 4.59 require that affected joints be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additional development is required prior to appellate review.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds the Veteran must be afforded additional VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Adjudication on the TDIU issue on appeal is being held in abeyance pending completion of the additional development required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected degenerative joint disease of the left knee with derangement, medial meniscus, status post meniscectomy.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knees should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating knee instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether any subjective reports of knee instability are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected thoracolumbar spine with intervertebral disc syndrome and a history of perineural Tarlov cyst.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms should be identified.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

